                                          Case 5:16-cr-00519-LHK Document 396 Filed 08/10/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                  UNITED STATES DISTRICT COURT
                                   9
                                                                     NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11

                                  12     UNITED STATES OF AMERICA,                           Case No. 16-CR-00519-LHK-1
Northern District of California
 United States District Court




                                  13                    Plaintiff,                           ORDER RE: DEVIATIONS FROM
                                                                                             NINTH CIRCUIT MODEL JURY
                                  14             v.                                          INSTRUCTIONS
                                  15     JOHNNY RAY WOLFENBARGER,
                                  16                    Defendant.

                                  17

                                  18          Both parties’ proposed final jury instructions for Counts 1 and 2 deviate from the Ninth
                                  19   Circuit’s Model Criminal Jury Instructions. See ECF No. 338 (government’s proposed
                                  20   instructions); ECF No. 362 (defendant’s proposed instructions). The Court’s standing order for
                                  21   jury trials provides that “the parties shall use the Model Jury Instructions of the Ninth Circuit as
                                  22   much as possible where appropriate.” Accordingly, the parties’ joint filing of proposed final jury
                                  23   instructions shall justify any deviations from a Model Instruction.
                                  24   IT IS SO ORDERED.
                                  25   Dated: August 10, 2021
                                  26                                                    _____________________________________
                                                                                        LUCY H. KOH
                                  27                                                    United States District Judge
                                  28                                                     1
                                       Case No. 16-CR-00519-LHK-1
                                       ORDER RE: DEVIATIONS FROM NINTH CIRCUIT MODEL JURY INSTRUCTIONS
